Citation Nr: 0400710	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  01-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the termination of the veteran's improved nonservice-
connected disability pension benefits, effective July 1, 
2000, was proper.  

Whether the overpayment of improved pension benefits was 
properly created.

(The issues of entitlement to service connection for post-
traumatic stress disorder, peripheral neuropathy, and special 
monthly pension by reason of being housebound, are the 
subjects of another Board decision)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon, terminating 
the veteran's improved nonservice-connected disability 
pension, effective July 1, 2000, thereby creating an 
overpayment in the calculated amount of $15,000.  The veteran 
has appealed the effective date of the termination of pension 
benefits.  

The Board notes that the veteran filed a notice of 
disagreement to the RO's notification letter informing him 
that an overpayment of his improved nonservice-connected 
disability pensions benefits had been created.  The Board 
construes this April 2002 statement as not only a notice of 
disagreement as to the amount of the overpayment created by 
the discontinuance of the improved pension, but also as a 
request for a waiver of the alleged overpayment.  See 
Gallegos v. Gober, 14 Vet. App. 50, 53 (2000).  As for the 
issue of the amount of the overpayment, the veteran has not 
been issued a statement of the case.  In such situations, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board should remand the matter to the RO 
for the issuance of a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 239, 240-41 (1999).  As for the 
construed request for a waiver of the alleged overpayment 
created by the discontinuance of the veteran's improved 
pension, that request is referred to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  By VA letter, dated in October 2001, the veteran was 
notified that, since he had not submitted his improved 
pension eligibility verification report (EVR) for January 1, 
2000, through December 31, 2000, his benefits were 
terminated, effective January 1, 2000.  

2.  VA notification letter, dated in November 2001, advised 
the veteran that termination of improved nonservice-connected 
disability pension benefits, effective from January 1, 2000, 
had resulted in an overpayment in benefits in the amount of 
$24,277.00.  

3.  In April 2002, VA received the veteran's notice of 
disagreement with VA's notification of the overpayment and he 
submitted a copy of his improved pension EVR for January 1, 
2000, through December 31, 2000, which noted he was in 
receipt of Social Security Administration (SSA) benefits, 
effective from November 2000; the EVR was date- stamped 
received by VA in June 2001.  

4.  Based on information received from the SSA showing that 
the veteran's initial benefit check, which was for 
retroactive SSA benefits, was issued in June 2000, VA 
adjusted the termination date of his nonservice-connected 
disability pension, from January 1, 2000, to have the 
termination effective from July 2001, which resulted in 
reducing the overpayment from $24,277.00 to $15,000.00.  


CONCLUSION OF LAW

The July 1, 2000, date for the discontinuance of the 
veteran's improved nonservice-connected disability pension 
benefits is correct.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.271, 3.500, 3.660 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
payment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.  

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
veteran the bases for denial of the claim, and afforded him 
the opportunity to present information and evidence in 
support of the claim.  Significantly, there is no indication 
that there is any existing evidence pertinent to the issue on 
appeal that has not been obtained.  

Factual Background

In a December 1999 decision, the RO granted the veteran 
improved nonservice-connected disability pension benefits, 
effective from November 1999, the date of receipt of his 
claim.  Based on the information submitted by the veteran on 
his pension application, which showed no income from any 
source for himself and two minor children, he was informed by 
VA of the monthly amount of pension he was entitled.  He was 
further advised that the rate of pension depended on his 
countable family income and number of dependents, and that if 
his circumstances changed, he was to immediately notify VA of 
the change, otherwise an overpayment of benefits could 
result, for which he would be liable.  

By VA letter, dated in March 2001, the veteran was informed 
that his pension benefits were scheduled to be suspended, 
effective April 1, 2001, because VA had not received his 
improved pension EVR for January 1, 2000, through December 
31, 2000  He was advised to complete the enclosed EVR form 
and return it as soon as possible.  

In a May 2001 letter, the RO informed the veteran that his 
pension benefits were currently in suspense because VA still 
had not received the requested improved pension EVR for 
January through December 2000.  However, once he submitted 
the EVR and, if necessary, a medical expense report, his 
benefits would be reviewed by VA personnel and, if 
appropriate, his benefits would be reinstated.  

In his June 2001 response, the veteran advised VA that the 
May 2001 VA letter had made no mention of the fact that he 
had called VA in November 2000 informing RO personnel that he 
had begun receiving SSA disability benefits; his first 
payment was received in November 2000; the amount of the 
initial benefits payment received; and the monthly amount of 
his SSA benefits.  Accompanying this June 2001 letter was his 
improved pension EVR for January 1, 2000, through December 
2000, date-stamped received by the RO in June 2001, noting 
that the veteran was receiving $751.00 monthly SSA benefits.  

The RO informed the veteran, in a letter dated October 30, 
2001, that, despite repeated requests for his improved 
pension EVR for January 1, 2000, through December 31, 2000, 
the EVR had not been received.  Hence, his improved pension 
benefits had been terminated, effective January 1, 2000.  By 
VA letter dated in November 2001 from the Debt Management 
Center, St. Paul, Minnesota, he was informed that the 
termination of his improved pension had resulted in a 
$24,277.00 overpayment and advised of his appellate rights if 
he disagreed with the actions taken by the RO and the 
resultant overpayment.  

In April 2002, VA received the veteran's notice of 
disagreement with the termination date of his pension 
benefits, asserting that the correct date should be November 
2000, the month he received his first SSA benefit check.  He 
related that he had not returned the improved pension EVR for 
the 2000 to 2001 review year earlier than June 2001 because 
he thought his award of SSA benefits affected his VA pension 
and that, by not returning the improved pension EVR, his 
pension would stop, which, in fact, it had (actually it was 
initially suspended pending receipt of the EVR).  However, he 
eventually submitted the requested improved pension EVR in 
June 2001 because he did not want the termination of his 
improved pension to occur as of January 1, 2000, rather than 
November 2000.  Accompanying the letter was a copy of the 
aforementioned improved pension EVR, which was date-stamped 
received at the RO in June 2001.  

In May 2002 and in August 2002, VA personnel contacted SSA 
personnel for verification of when the veteran received his 
first SSA benefits check and the amount of the initial check.  
On both occasions, SSA personnel informed VA personnel that 
the veteran's first SSA benefits check, which was a 
retroactive check for past due benefits, was issued to him in 
June 2000.  An August 2002 VA letter informed the veteran 
that the termination date of his improved nonservice-
connected disability pension had been adjusted from January 
1, 2000, to July 1, 2000.  The basis for the termination was 
that the amount of SSA check for retroactive payment of past-
due benefits had exceeded the maximum limit of countable 
income permitted by law for a veteran in his circumstances.  
The date of the termination of improved benefits was the 
first day of the month following the veteran's receipt of the 
initial SSA check.  This adjustment of the termination date 
for his improved pension, from January 1, 2000, to July 1, 
2000, decreased the amount of the overpayment from $24, 
277.00 to $15,000.00.  

In June 2003, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge, sitting at the RO, at which 
time he testified concerning the receipt of Social Security 
benefits, and matters related to his pension overpayment.


Analysis

Throughout the appeal, the veteran maintained that the 
effective date of the termination of his nonservice-connected 
disability pension benefits should be November 1, 2000, the 
date he alleged he received his first SSA benefits check, 
rather than July 1, 2000, as adjusted by the RO.  

In the veteran's case, he was paid improved nonservice-
connected disability pension benefits under 38 U.S.C.A. 
§ 1521, which provides that pension benefits will be paid to 
a veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability.  The amount of 
the pension is the difference between the maximum amount 
permitted by law, which is increased from time to time, and 
the veteran's annual countable income.  See 38 U.S.C.A. 
§ 1503.  

As for the veteran's annual countable income, under the 
provision for receipt of improved nonservice-connected 
disability pension, payments of any kind from any source 
shall be counted as income during the twelve-month 
annualization period in which received, unless specifically 
excluded.  See 38 C.F.R. §§ 3.271, 3.272.  Social Security 
disability benefits are not specifically excluded; hence, 
they are included as countable income for the year in which 
they are received.  

Where the reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  See 38 C.F.R. § 3.660.  

Although the veteran initially maintained that he received 
his first SSA benefits check in November 2000, he did not 
submit any evidence to support his claim, other than his 
contention.  On the other hand, repeated inquiries by RO 
personnel of SSA personnel have consistently shown that the 
veteran's first SSA benefits check was issued to him in June 
2000; that the check was for retroactive benefits due him; 
and the specific amount of the initial benefits check.  In 
fact, at his hearing before the Board, the veteran conceded 
that his initial Social Security disability benefits check 
(representing retroactive benefits) was received in June 
2000, and that he began receiving "regular" monthly checks 
the following month.  Because the amount of the SSA 
retroactive benefits check exceeded the maximum annual rate 
of improved pension for a veteran in his circumstances, his 
improved nonservice-connected disability pension benefits 
were discontinued, effective from July 1, 2000, the first day 
of the month following the month in which he received his 
first SSA benefits check, which was the retroactive 
disability check issued in June 2000.  

Under the circumstances, the Board finds that July 1, 2000, 
is the correct date for the discontinuance of the veteran's 
improved nonservice-connected disability pension benefits.  
An effective date later than July 1, 2000, such as November 
1, 2000, as has been contended by the veteran, is denied.  


ORDER

An effective date of July 1, 2000, for discontinuance of 
improved nonservice-connected disability pension is correct 
and a later date is denied.  


REMAND

The Board notes that, upon receipt of the October 30, 2001, 
VA letter advising the veteran that he had not submitted his 
improved pension EVR for the period of January 1, 2000, 
through December 31, 2000, and that his improved nonservice-
connected disability pension was being terminated, effective 
January 1, 2000, as well as the November 2001 VA letter from 
the Debt Management Center, St. Paul, Minnesota, advising him 
of an overpayment of his improved pension benefits, the 
veteran filed a notice of disagreement, in April 2002, with 
the RO determination.  This correspondence constitutes a 
notice of disagreement as to both the propriety and the 
amount of the alleged overpayment created by the 
discontinuance of the improved pension, subsequently adjusted 
to July 1, 2000.  See Gallegos, 14 Vet. App. at 53.  

As for this alleged overpayment, the veteran has not been 
issued a statement of the case.  Since the filing of a notice 
of disagreement puts a claim in appellate status, a statement 
of the case in regard to the issue of any alleged overpayment 
must be issued to the veteran.  In such situations, the Court 
has held that the Board should remand the matter to the RO 
for the issuance of a statement of the case.  See Manlincon, 
12 Vet. App. at 240-41.  

To ensure full compliance with due process requirements, this 
matter is remanded to the RO for the following action:  

The RO is to provide the veteran and his 
representative a statement of the case 
(with an appropriate period of time to 
respond) pertaining to the propriety and 
the amount of the alleged overpayment 
created by the discontinuance of the 
veteran's improved pension benefits, 
effective July 1, 2000, in accordance 
with 38 C.F.R. § 19.29, to include 
whether the alleged overpayment was due 
solely to VA administrative error, unless 
the matter is resolved by granting the 
benefits sought, or by the veteran's 
withdrawal of his notice of disagreement.  
See 38 C.F.R. § 19.26; see also 
Manlincon, supra.  If, and only if, a 
timely substantive appeal is received 
should that matter thereafter be returned 
to the Board for appellate review.  See 
38 U.S.C.A. § 7105(d); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



